ACCEPTED
                                                                                                       03-14-00774-CV
                                                                                                               7846842
                                                                                            THIRD COURT OF APPEALS
                                                                                                       AUSTIN, TEXAS
                                                                                                 11/16/2015 3:01:09 PM
                                                                                                     JEFFREY D. KYLE
                                                                                                                CLERK
                              NO. 03-14-00774-CV
             ____________________________________________________
                                                               FILED IN
                                                        3rd COURT OF APPEALS
                      IN THE THIRD COURT OF APPEALS          AUSTIN, TEXAS
                              AT AUSTIN, TEXAS          11/16/2015 3:01:09 PM
             ____________________________________________________
                                                            JEFFREY D. KYLE
                                                                 Clerk
TEXAS STATE BOARD OF VETERINARY MEDICAL EXAMINERS, and
    NICOLE ORIA, in her Official Capacity as Executive Director
                   Appellants/Cross-Appellees,
                               v.
                  ELLEN JEFFERSON, D.V.M.,
                    Appellee/Cross-Appellant.
     ____________________________________________________

  On Appeal from the 127th Judicial District Court of Travis County, Texas
                      Cause No. D-1-GN-14-000287
                The Honorable Gisela D. Triana presiding
        _________________________________________________

         APPELLEE/CROSS-APPELLANT’S UNOPPOSED MOTION
               FOR EXTENSION OF TIME TO FILE REPLY
          ____________________________________________________

TO THE HONORABLE JUSTICES OF THE THIRD COURT OF APPEALS:

        Appellee/Cross-Appellant, Ellen Jefferson, D.V.M., respectfully requests this Court to

grant an extension of time to file her reply to TBVME’s Suggestion of Mootness to November

20, 2015, and in support would show the Court as follows:

        1.      Ellen Jefferson requests an extension of time to file her reply to November 20,

2015.

        2.      The reason for the request is that the undersigned counsel for Ellen Jefferson has

a summary judgment opposition brief due on November 17, 2015 in Texas County and District

Retirement System v. Wexford Spectrum Fund, L.P., No. D-1-GN-13-01141 (Travis Co. Dist. Ct.).
       3.      This Motion is not interposed for the purpose of delay, but only for the purpose of

allowing counsel to adequately prepare and file Ellen Jefferson’s reply and fully address the

issues in TBVME’s Suggestion of Mootness.

       4.      This motion is unopposed.

       Ellen Jefferson therefore respectfully request an extension of time to and including

November 20, 2015 in which to file and serve its reply to TBVME’s Suggestion of Mootness in

the captioned appeal.

       Dated: November 16, 2015.

                                         Respectfully submitted,

                                         EWELL, BROWN & BLANKE LLP




                                         ____________________________________
                                         David F. Brown
                                         State Bar No. 03108700
                                         dbrown@ebblaw.com
                                         David P. Blanke
                                         State Bar No. 02453600
                                         dblanke@ebblaw.com
                                         111 Congress Avenue, 28TH Floor
                                         Austin, Texas 78701
                                         Telephone: (512) 770-4000
                                         Facsimile: (877) 651-6384

                                         RYAN CLINTON
                                         State Bar No. 24027934
                                         rdclinton@dgclaw.com
                                         DAVIS, GERALD & CREMER, P.C.
                                         111 Congress Ave., Suite 1660
                                         Austin, Texas 78701
                                         Ph: (512) 537-9938
                                         Fax: (432) 687-1735

                                         ATTORNEYS FOR ELLEN JEFFERSON, D.V.M.
                                   CERTIFICATE OF SERVICE

I certify that on November 16, 2015, this document was electronically served on Ted Ross, counsel

for the TBVME, and e-mailed to him at Ted.Ross@texasattorneygeneral.gov.




                                                 __________________________________
                                                 David P. Blanke